Title: From John Adams to François Adriaan Van der Kemp, 10 November 1815
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Nov. 10. 1815

May your anticipations of another Visit to Quincy be reallised! Much good may your Theological Studies do you! I have been reading an Abridgment of Scheffmachers Demonstration of the necessity of a Sovereign Judge of the Faith upon Earth from the Doctrine of the Trinity. He Says the New Testament flatly contradicts itself: affirming with equal perspicuity and Energy that J. C. is, and that he not God. Human Reason cannot understand this Mystery nor reconcile this contradiction. Nothing but Grace and Faith can assent to it, and of these the Soverign Pontiff and Holy Church are the final infallible Judge. Now, Sir Will certain Doctors by forcing on a Controversy, promote Popery or Infidelity, or undefiled Religion, most?
I hope the good Dr will learn “that Heaven can contain numberless Individuals, besides Calvinists” and to assist him in this lesson, I would recommend to him the Authority of the Fathers of the three first Centuries, who were more charitable, tolerant and liberal than modern Doctors papistical or Presbyterian. St. Justin for example Says “Και οἱ μετὰ λόγου βιώσαντες Χριστιανοἴ εἰσί, καν ἄθεοι ἐνομίσθησαν. Et quicunque, cum ratione vixere, Christiani Sunt, quamvis Athei, et nullius Numinis cultores habity Sunt. And againΟἱ δὲ μετὰ λόγου βιώσαντες, καὶ βιοῦντες Χριστιανοὶ καὶ ἄφοβοι καὶ ἀτάραχοι ὑπαρχουσι. At, qui cum ratione vixere, atque etiam nunc vivunt, Christiani, et extra metum et perturbationem, omnes Sunt.
Just. Martyr. Apolog. 2. pag. 83.
What would Saint Justin Say to a modern Priest who would burn an honest Man for eating a Piggs foot or for doubting the Transportation of the Church of Loretto? or who would refuse to eat or drink with another because he could not believe 3 to be equal to one, and one to be equal to 3.?
The Works of Buffon, with whom I have eaten and drank, are much more delightfull than his conversation. Nature appears in his Works in great Glory; and Natures God in Still greater as appears to me, thought it did not to him. I would read him again if I had Eyes.
S. G. Perkins has been much in Europe heretofore; his Lady never.
I recollect the Supper at the Golden Lion in Leyden, very well and my dissapointment too, in loosing your company So Soon.
J. Q is overwhelmed with Business of a very trifling though indispensible Nature under a cruel British Alien Law. We know nothing of his Public Conduct which all goes to Washington, and from thence there is Nulla retrorsum.
The Egyptian wheat is Still unsown.
The 18th. Century has become So odious and unpopular in England and France that I do not believe it possible to make the Sketch known in either.
The equinoctial Hurrcane blowed over many fruit Trees and Forest trees, Scattered Fences and injured out Buildings for me, but not more than for others but it gave Us Colds that were worse to repair than the Fences. I am now afflicted with it Such a degree that I am not fit to write more /  than
John Adams